Citation Nr: 0930463	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-18 450	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran  had active military service from July 1970 to 
July 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of Veteran 
s Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board notes that in the Veteran's April 2005 substantive 
appeal for the claim for service connection for hepatitis C, 
he requested a Central Office hearing before a Member of the 
Board.  However, in a December 2007 correspondence, the 
Veteran specifically indicated that he did not want a hearing 
before a Member of the Board.  Under these circumstances, the 
initial request for a Board hearing is deemed withdrawn.  See 
38 C.F.R. § 20.704 (d) (2008).  

The claim for service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran, when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for hepatitis C 
has been accomplished. 

2.  The preponderance of the competent, probative evidence of 
record reflects that the Veteran's Hepatitis C was not 
manifested during service or for many years after service and 
was incurred as the result of intravenous drug abuse in 
service.   


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran  status, existence of a 
disability, a connection between the Veteran 's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2004 pre-rating letter provided notice 
to the Veteran of the evidence and information needed to 
substantiate his claim for service connection for hepatitis 
C, to include the known risk factors for transmission.  This 
letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  In a March 2006 letter, the Veteran was provided 
with notice of the information regarding disability ratings 
and effective dates consistent with Dingess/Hartman.  After 
issuance of the above letters, and providing the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated the claim for service connection for hepatitis 
C in a November 2007 supplemental statement of the case.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records, and the report of a May 2007 QTC examination and 
July 2007 addendum.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran  as well as by his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran asserts that he has hepatitis C due to his active 
duty military service.  He contends that he might have 
contracted hepatitis C during service as the result of  
sharing toothbrushes and razors, or from vaccinations given 
by jet injections.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
to blood by a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the Veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.  See generally, Allen v. 
Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either  
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990). 

Service treatment records (STRs) reflect that the Veteran 
received vaccinations against smallpox, typhoid, tetanus, and 
yellow fever; however, there is no indication that any of the 
vaccines were delivered by airgun injections. The STRs are 
silent for complaints, treatment, findings or diagnosis of 
hepatitis C during the Veteran's period of service.  On 
separation examination in May 1972, laboratory results were 
negative and no clinical abnormalities were noted.   

Post-service VA medical records include a June 1994 VA 
medical record showing that the Veteran underwent an 
outpatient substance abuse biopsychosocial assessment.  At 
that time, the Veteran reported he began using ETOH, cannabis 
and cocaine at the age of 19, and heroin, barbiturates, 
amphetamines and LSD at age 20.  He became a daily user of 
all of the above except LSD.  The Veteran  also admitted to 
intravenous drug use of cocaine, and amphetamines and heroin.  
The Veteran  indicated that during his military service, 
while in the United States, he drank daily with use of 
cocaine, cannabis, heroin, and ETOH.  The Veteran denied 
history of hepatitis. 

A June 1994 VA medical record reflects that a VA physician 
discussed with the Veteran laboratory findings showing that 
he had hepatitis C antibodies positive.  

Private medical records from C. S., M.D., dated from March 
2003 to February 2004 reflect that the Veteran was seen for 
evaluation of hepatitis C and elevated blood function.  He 
was known to have had hepatitis for more than 20 years.  The 
Veteran denied IV drug use, blood transfusion, body piercing, 
or tattoo.  It was noted that the Veteran was unclear as to 
the etiology of his contact with the hepatitis C virus.  The 
impression was hepatitis C-genotype 2 with undetected 
"PCR".

A May 2004 Riverside Mercury West medical record reflects 
that the Veteran's past medical history included hepatitis C 
viral without hepatic coma.  

In June 2004, the RO received the Veteran's hepatitis C risk 
factor questionnaire in which he denied ever using 
intravenous drugs, intranasal cocaine, engaging in high-risk 
sexual activity, having had hem dialysis, sharing 
toothbrushes or razor blades, having acupuncture or a blood 
transfusion, and being a health care worker with exposure to 
contaminated blood or fluids.  He reported that he had 1 
piercing in his left ear.

In December 2004 and in January 2006, the Veteran submitted 
internet articles to support his contention that inoculations 
with jet injectors that the Veteran received during service 
caused his hepatitis C. 
 
In December 2004, the RO received a VA Form 21-4138 in which 
the Veteran asserted that his risk factor in service was from 
being vaccinated by a pneumatic air gun which were used 
without changing the needles and contaminated the vaccines.  
The Veteran stated it was 20 years ago when he found out he 
had hepatitis C.  

A January 2006 report from the American Red Cross reflects 
that blood donated by the Veteran in December 1998 tested 
positive for antibodies to hepatitis C virus and anti-HCV 
supplemental test "(RIBA)".  

VA outpatient records dated from January 2006 to June 2007 
reflect that the Veteran was assessed with Hepatitis C. 

In a July 2006 VA Form 21-4138, the Veteran noted a 
correction to his prior hepatitis C questionnaire in that he 
did share razor blades and toothbrushes with other troops.  
He stated that the mess section in the field would sterilize 
them.  

A May 2007 QTC examination report reflects that the Veteran 
reported he has hepatitis C and that this condition existed 
since 1970.  The Veteran asserted that his hepatitis C was 
transmitted though Jet injector shots for the Army.  The 
diagnosis was hepatitis C, based on objective laboratory 
findings and subjective patient history.  The QTC examiner 
opined that the likely risk factor was skin popping, and that 
the Veteran was exposed to this risk factor during military 
service.  Thus, the likely etiology of the Veteran's chronic 
hepatitis is skin popping.  He furthered that it is least as 
likely as not that the Veteran's hepatitis C is from skin 
popping during military service.  

In July 2007, the RO sought clarification from the May 2007 
QTC examiner regarding his opinion that it is least as likely 
as not that the Veteran's hepatitis C is from skin popping 
during military service.  It was noted that skin popping is a 
method of injecting drugs under the skin: subcutaneous drug 
injection.  The examiner was requested to clarify if the skin 
popping/subcutaneous drug injected noted is the Veteran's 
illegal intravenous drug use or if it is the immunization 
that the Veteran received from the air gun.  The QTC examiner 
responded that skin popping is the method used to inject 
illegal intravenous drugs. 

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hepatitis C.

Initially, the Board notes that there is no competent 
evidence that the Veteran had hepatitis C in service.  The 
first medical documentation of Hepatitis C was in a June 1994 
VA medical record.  Such a lengthy period of time (more than 
20 years) between service and the earliest postservice 
clinical documentation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a determination of service connection.  Maxson v. Gober, 230  
F. 3d 1330 (Fed. Cir. 2000).  Notably, there is no  competent 
(medical) evidence that links his disability to  risk factors 
in service other than illicit drug or alcohol  abuse.  In 
fact, the only competent opinion of record that directly  
addresses the etiology of the Veteran's hepatitis  
specifically links it to the Veteran's intravenous drug 
abuse.  However, even if the Veteran  incurred hepatitis C 
through the use of illegal drugs during service, it will not 
be deemed in the line of duty.  38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.301(d).  As noted above, the law specifically 
prohibits compensation for disability due to alcohol and drug 
abuse.  Thus, the Board finds that service connection for 
hepatitis C is not warranted.




ORDER

Service connection for Hepatitis C is denied


REMAND

The Veteran's alleged stressor is that he was in the middle 
of a riot in the streets of Naha, Okinawa, Japan while he was 
in a military truck that became subject to rocking and 
windows being broken.

In this case, although in August 2007 the RO attempted to 
develop the Veteran's alleged stressor of facing a riot by 
requesting historical information from U.S. Army Chief of 
Public Affairs, it does not appear a response was received.  
Furthermore, the Veteran has submitted copies of internet 
histories showing a December 19 and 20, 1970 anti-American, 
anti-reversion riot that broke out in Naha, and a November 
10, 1971 anti-reversion riot in Naha where an Okinawan 
policeman was killed, both incidents in which the Veteran 
contends he was in at the time.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subject to rocket attacks 
during time veteran was stationed at base). The Board thus 
finds that the RO should attempt to independently verify this 
claimed stressor, to include  through the U.S. Army Joint 
Services and Records Research Center (JSRRC) or other 
sources, as appropriate. 

The Board finds that the Veteran 's personnel file has not 
been obtained and should be requested from the National 
Personnel Records Center (NPRC), or other appropriate agency, 
and associated with the Veteran's claims file.

The Board also notes that the VA treatment records a 
diagnosis of PTSD.  However, there is no indication that any 
current PTSD is the result of the reported stressor, and one 
criterion for service connection for PTSD is a link between 
the Veteran 's PTSD and the verified in-service stressors.  
See 38 C.F.R. § 3.304(f).

Hence, in the event that the RO determines that there is 
credible evidence corroborating the occurrence of the claimed 
in-service stressor, the RO should arrange for the Veteran  
to undergo VA examination, by a psychiatrist at a VA medical 
facility, to obtain an opinion as to whether the Veteran  has 
PTSD due to verified stressor(s). 

Accordingly, this matter is REMANDED for the following 
actions: 

1.  The AMC/RO should contact the NPRC, 
or other appropriate organization, to 
obtain the Veteran's service personnel 
records.  The AMC/RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The AMC/RO should forward the 
Veteran's statement and prior statements 
of alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC) or other appropriate 
source.  The source should be requested 
to provide any information available 
which might corroborate the Veteran's 
alleged stressors and any other sources 
that may have pertinent information.

3.  If evidence corroborating the 
occurrence of any claimed in-service 
stressful experiences is received, the 
AMC/RO should arrange for the Veteran to 
undergo  appropriate VA psychiatric 
examination, by a psychiatrist, at a VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented  
psychiatric history and assertions.  All 
tests and studies should be accomplished 
(with all results provided to the 
examining psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only a specifically corroborated in-  
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of  
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current  
symptomatology and the Veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete  
rationale for the conclusions reached.

4.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran  and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veteran s Affairs


